440	                             May 11, 2017	                             No. 27

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                BOARDMAN ACQUISITION, LLC,
               a Delaware limited liability company,
                             Plaintiff,
                                v.
                 DEPARTMENT OF REVENUE,
                        State of Oregon,
                            Defendant.
                      PORT OF MORROW,
                       Plaintiff-Appellant,
                                 v.
                  DEPARTMENT OF REVENUE,
                         State of Oregon,
                      Defendant-Respondent,
                               and
                 MORROW COUNTY ASSESSOR,
                           Defendant.
                 (TC-RD 5209, 5249; SC S063682)

    On appeal from the Oregon Tax Court.*
    Henry C. Breithaupt, Judge.
    Argued and submitted January 12, 2017.
   W. Michael Gillette, Schwabe Williamson & Wyatt PC,
Portland, argued the cause and filed the briefs for the appel-
lant. Also on the briefs were Jordon R. Silk and Dan Eller.
   Paul L. Smith, Deputy Solicitor General, Salem, argued
the cause and filed the brief for respondent. Also on the brief
were Ellen F. Rosenblum, Attorney General, and Benjamin
Gutman, Solicitor General.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Brewer, Nakamoto, and Flynn, Justices.**
______________
	**  22 OTR 183 (2015).
	    **  Baldwin, J., retired March 31, 2017, and did not participate in the decision
of this case.
Cite as 361 Or 440 (2017)	441

    BALMER, C. J.
    The judgment of the Tax Court is affirmed.
    Case Summary: In an ad valorem property tax case, the land at issue had
been exempted from some property taxes because it was specially assessed as
nonexclusive farm use zone farmland. When such a special assessment ends, the
property ordinarily has an additional tax levied against it. The Port of Morrow
had owned property that was disqualified from special assessment, which it then
sold to a private party, Boardman Acquisition, LLC. The additional tax was
assessed against the property, and the port sought a refund, contending that
ORS 308A.709(5) applied to eliminate the additional tax. Held: (1) the statutory
text “the date the disqualification [from special assessment] is taken into account
on the assessment and tax roll,” ORS 308A.709, means the date the disqualifi-
cation becomes effective on the assessment and tax roll; and (2) on the date the
disqualification became effective on the assessment and tax roll here, the land
did not meet the requirements of ORS 308A.709(5).
    The judgment of the Tax Court is affirmed.
442	                 Boardman Acquisition LLC v. Dept. of Rev.

	         BALMER, C. J.
	         This case involves ad valorem property taxes.
The land at issue had been exempted from some property
taxes because it was specially assessed as nonexclusive
farm use zone farmland under ORS 308A.068 (2013).1 As
we will explain, when that special assessment ends, the
property ordinarily has an additional tax levied against it.
The question here is whether an exception created by ORS
308A.709(5) applies to excuse the payment of that addi-
tional tax. The Tax Court agreed with the Department of
Revenue and concluded that the exception was not available.
Boardman Acquisition LLC v. Dept. of Rev., 22 OTR 183
(2015). The Port of Morrow appeals. As we will explain, we
conclude that the statutory text on which this case turns—
“the date the disqualification [from special assessment] is
taken into account on the assessment and tax roll,” ORS
308A.709(5)—means the date the disqualification becomes
effective on the assessment and tax roll. As a result of that
holding, we affirm.
                   I.  OVERVIEW OF LAW
	         Before considering the facts at issue here, it is help-
ful to first outline farmland special assessments generally.
At its core, the farmland special assessment changes how
the land is valued for tax purposes. Ordinarily, “[t]he real
market value of property is the starting point for determin-
ing the amount of property tax.” Dept. of Rev. v. River’s Edge
Investments, LLC, 359 Or 822, 825, 377 P3d 540 (2016) (cita-
tion and footnote omitted). In the case of farmland, how-
ever, the legislature explained that it did not want farm-
land to be valued at its real market value using “market
data from sales for investment or other purposes not con-
nected with bona fide farm use,” because doing so would
“encourage[ ] the conversion of agricultural land to other
uses.” ORS 308A.050. Accordingly, the legislature stated
that it intended that “bona fide farm properties be assessed
for ad valorem property tax purposes at a value that is exclu-
sive of values attributable to urban influences or speculative
purposes.” Id.
	1
       Except when expressly noted, all statutory references are to the 2013 ver-
sion of the Oregon Revised Statutes.
Cite as 361 Or 440 (2017)	443

	        To carry out that purpose, the legislature directed
that property that qualifies for the farmland special assess-
ment be valued using the income approach, not by examin-
ing comparable sales. See ORS 308A.092(2) (“The values for
farm use of farmland shall be determined utilizing an income
approach[,]” with the capitalization rate derived from loans
on farm properties.). The special assessment thus allows a
taxpayer to avoid some property taxes, because the prop-
erty is valued for tax purposes at less than its real market
value.
	        The avoided taxes remain a potential liability on
the property, however, should the land lose its qualification
for the special assessment. When specially assessed prop-
erty is disqualified, the taxes that had been avoided for up
to five years (in the case of farmland not zoned exclusively
for farm use) are added to the next assessment and tax roll.
ORS 308A.703(2), (3)(d)(A) (specifying period is lesser of
five years or the actual period the land qualified for special
assessment).2 The statutes describe the avoided taxes added
onto the roll as the “additional tax.”
	       The additional tax is not assessed in some limited
circumstances. This case turns on whether the exception set
out in ORS 308A.709(5) applies to the land at issue here.

	2
       ORS 308A.703 provides in part:
   	 “(1) This section applies to land upon the land’s disqualification from
   special assessment under any of the following sections:
   	    “* * * * *
   	    “(b)  Nonexclusive farm use zone farmland under ORS 308A.116[.]
   	    “* * * * *
   	 “(2)  Following a disqualification listed in subsection (1) of this section,
   an additional tax shall be added to the tax extended against the land on the
   next assessment and tax roll * * *. The additional tax shall be equal to the
   difference between the taxes assessed against the land and the taxes that
   would otherwise have been assessed against the land, for each of the number
   of years determined under subsection (3) of this section.
   	 “(3) The number of years for which additional taxes shall be calcu-
   lated shall equal the lesser of the number of consecutive years the land had
   qualified for the special assessment program for which disqualification has
   occurred or:
   	    “* * * * *
   	    “(d)  Five years, in the case of:
   	    “(A)  Nonexclusive farm use zone farmland[.]”
444	                Boardman Acquisition LLC v. Dept. of Rev.

ORS 308A.709, which lists the situations in which the addi-
tional tax is eliminated, provides:
   	 “Notwithstanding that land may have been disquali-
   fied from special assessment, no additional taxes may be
   imposed under ORS 308A.703 if, as of the date the disqual-
   ification is taken into account on the assessment and tax
   roll, the land is any of the following:
   	   “* * * * *
   	 “(5)  Public property that was leased or rented to a
   taxable owner as described in ORS 307.110 at the time
   of disqualification, and the reason for the disqualification
   was the termination of the lease under which the land was
   assessed.”
	        This case turns on which particular date is meant
by the phrase “the date the disqualification [was] taken into
account on the assessment and tax roll.” The port argues
that, on that date as correctly understood, the property was
still owned by the port and therefore was “public property.”
Because the other conditions of the statute also had been
met, the port asserts that under the statute, “no additional
taxes may be imposed.” The department counters that the
port incorrectly identifies the date on which the disqualifica-
tion was taken into account on the assessment and tax roll.
As of the correct date, the department argues, the property
was owned by a private entity and was no longer “public
property.” For that reason, it asserts, the additional tax was
properly imposed.
                           II. FACTS
	        The Tax Court granted summary judgment in favor
of the department based on stipulated facts, which we sum-
marize here. At issue are taxes on two adjacent lots for the
tax year 2013-14. For at least five years before that time,
the Port of Morrow had owned that property and had leased
it to a tenant. The tenant was subject to property tax. See
ORS 307.110. The tenant qualified the property for special
assessment as nonexclusive farm use zone farmland under
ORS 308A.068.
	       Effective August 6, 2012, the port and the tenant
cancelled the lease. The port notified the county assessor of
Cite as 361 Or 440 (2017)	445

the lease termination on August 7. In doing so, it asked the
county assessor to disqualify the property from special farm
use and special assessment. See ORS 308A.116(1)(a) (spe-
cially assessed property may be disqualified on “request” of
the taxpayer). The assessor’s staff responded by email the
same day:
   “This [disqualification] will be processed for 1/1/13, it is
   too late to process a [disqualification] for the current year.
   We are in the middle of a computer software change here
   and things are pretty hectic * * * so I won’t be processing
   this until later this fall but go ahead and send the official
   request letter[.]”
	         Four days after the lease was cancelled—on August 10,
2012—the port sold the property to Boardman Acquisition
(Boardman). There is no contention that Boardman quali-
fied the property for this special assessment (or any other).
The sale contract required the port to pay any additional
taxes assessed against the property because of the termina-
tion of the prior lease and the end of the special assessment.
In May 2013, the county assessor sent a notice of disquali-
fication to Boardman. The notice stated that the additional
tax incurred by the prior tenant, $127,270.61, would be
added to the 2013-14 tax year. Pursuant to its contract with
Boardman, the port paid those taxes.
	        The port sought a refund of the taxes that it paid on
behalf of Boardman. The county assessor denied the refund.
The matter proceeded through the Magistrate Division of
the Oregon Tax Court to the Regular Division, where the
parties filed opposing motions for summary judgment. The
Regular Division (the Tax Court) granted summary judg-
ment for the department.
	        The Tax Court began with the statutory text, which
eliminates the additional tax only “ ‘if, as of the date the dis-
qualification is taken into account on the assessment and tax
roll, the land is’ ” “ ‘[p]ublic property’ ” that had previously
been leased to a taxable party and disqualified by the lease
termination. 22 OTR at 190 (emphasis in original; addi-
tional emphasis deleted; quoting ORS 308A.709(5)). From
that, the court concluded that it had to determine the date
on which the disqualification had been “taken into account
446	                Boardman Acquisition LLC v. Dept. of Rev.

on the assessment and tax roll,” so that it could determine
whether the land, at that particular point in time, met the
conditions of ORS 308A.709(5): that it was, at that time,
public property that previously had been leased to a taxable
owner and the special assessment for which had been dis-
qualified by termination of lease. 22 OTR at 190. Based on
ORS 308A.068(3) (which we will discuss shortly), the court
held that the disqualification was not “taken into account
on the assessment and tax roll” until January 1, 2013.
22 OTR at 191. Because the land was not “public property”
on January 1—Boardman had bought the property nearly
four months earlier—the requirements of ORS 308A.709(5)
had not been met. Therefore, the exception did not apply,
and the additional tax was properly assessed against the
property. 22 OTR at 191-92.
                       III. DISCUSSION
	         Throughout this opinion, we refer to the port as if it
were the taxpayer. We emphasize, however, that the port’s
liability is through its agreement with Boardman to pay any
additional taxes due because of the disqualification. See ORS
307.090(1) (generally, ports not liable for property taxes).
A.  Statutory Text and Context
	      The text of the exception at issue here, ORS
308A.709, provides, in part:
   	 “Notwithstanding that land may have been disquali-
   fied from special assessment, no additional taxes may be
   imposed under ORS 308A.703 if, as of the date the disqual-
   ification is taken into account on the assessment and tax
   roll, the land is any of the following:
   	   “* * * * *
   	 “(5)  Public property that was leased or rented to a
   taxable owner as described in ORS 307.110 at the time
   of disqualification, and the reason for the disqualification
   was the termination of the lease under which the land was
   assessed.”
	        The parties do not dispute that the conditions listed
in paragraph (5) were all met at some point in time—that is,
that the property was public property, that it had been leased
Cite as 361 Or 440 (2017)	447

to a taxable owner and qualified for a special assessment,
and that the property became disqualified for that special
assessment because of the termination of the lease. The par-
ties also appear to agree that, if all those conditions are met
“as of the date the disqualification is taken into account on
the assessment and tax roll,” then “no additional taxes may
be imposed under ORS 308A.703.” The issue before us, then,
is to determine what that particular date is.
	       To do so, we must determine what is meant by “the
date the disqualification is taken into account on the assess-
ment and tax roll.” That phrase contains two technical
terms or concepts that we will review before considering the
phrase as a whole.
     1.  Assessment and Tax Roll
	        We begin with the phrase “the assessment and
tax roll.” The “assessment roll” is “a full and complete
record of the assessment of the taxable property for each
year as of January 1, at 1:00 a.m. of the assessment year.”
ORS 308.210(1).3 That date—January 1, at 1:00 a.m.—is
defined to be the “assessment date.” See ORS 308.007(1)(a)
(“ ‘Assessment date’ means the day of the assessment year
on which property is to be assessed under ORS 308.210[.]”).
The effective date for the assessment roll corresponds with
the definition of “assessment year.” The assessment year is
defined as the calendar year, and thus begins on January 1.
See ORS 308.007(1)(b).
	        The “assessment” roll becomes the “tax roll” when
the assessor gives it to the tax collector for tax statements to
be mailed in October. See ORS 311.115 (“The assessor shall
deliver the roll to the tax collector each year at such time
as the assessor and the tax collector agree is necessary to
enable the mailing of tax statements on or before October 25.
* * * The assessment roll thereafter shall be a tax roll.”).
While the assessment year is the calendar year, the “tax
year” is shifted six months forward and begins on July 1.
See ORS 308.007(1)(c), (2). The question is whether the addi-
tional tax should have been imposed for the assessment year
2013 and the corresponding tax year 2013-14.
	3
     The formal contents of the assessment roll are specified in ORS 308.215.
448	                  Boardman Acquisition LLC v. Dept. of Rev.

	        Substantively, the assessment roll and the tax roll
are not truly separate documents. See ORS 308.217(1) (“For
purposes of assessment and taxation, the assessment roll
and the tax roll of each county shall be deemed one con-
tinuous record.”).4 The purpose of the assessment and tax
roll simply changes over time—specifically, the assessment
roll becomes the tax roll when the assessor transfers it to
the tax collector. See ORS 311.115 (delivery transforms
assessment roll into tax roll). The legislature routinely uses
“assessment and tax roll” in the singular in ORS 308A.709
and elsewhere.5 Numerous statutes also specifically refer to
the assessor making an entry on “the assessment and tax
roll,” implying again that it is a single document. E.g., ORS
308A.083 (“the county assessor shall enter on the assess-
ment and tax roll”); ORS 308A.089 (“the officer in charge
of the assessment and tax roll” must “correct the current
assessment and tax roll”); ORS 308A.362(6) (“the assessor
shall indicate on the assessment and tax roll”). Because
we understand “the assessment and tax roll” to be a single
record in a legal sense, we refer to it in the singular.
     2.  Disqualification
	        “Disqualification” is a complex concept, describing
something that happens on the termination of the special
assessment. ORS 308A.116 lists the events that terminate
the special assessment applicable to this particular property:
    	 “(1)  Nonexclusive farm use zone farmland qualified for
    special assessment under ORS 308A.068 shall be disquali-
    fied from such special assessment upon:

	4
       Although the assessment roll and tax roll are deemed to be the same at a
substantive content level, that is not necessarily true at the level of the physical
documents themselves. The actual form of the assessment roll may or may not be
separate from the tax roll:
    	    “The records constituting the assessment roll may be combined with or
    separated from the records constituting the tax roll. The records constituting
    each roll may be divided, for convenience, between the assessor’s office and
    the tax collector’s office, with or without duplication in whole or in part in
    either office.”
ORS 308.217(2). For that matter, the rolls need not be paper; they may also be in
electronic or other format. ORS 308.217(1).
	5
       See, e.g., ORS 311.205(1) (“After the assessor certifies the assessment and
tax roll to the tax collector”); ORS 311.206(2) (“When taxes for a single tax year
are added to an assessment and tax roll”).
Cite as 361 Or 440 (2017)	449

   	 “(a)  Notification by the taxpayer to the assessor to
   remove the special assessment;
   	 “(b)  Sale or transfer to an ownership making it exempt
   from ad valorem property taxation;
   	 “(c)  Removal of the special assessment by the asses-
   sor upon the discovery that the land is no longer in farm
   use for failure to meet the income requirements under ORS
   308A.071 or is no longer in farm use; or
   	 “(d)  The act of recording a subdivision plat under the
   provisions of ORS chapter 92.”
	         Here, the disqualification occurred under subsec-
tion (1)(a): The port gave notice to the assessor to remove the
special assessment. It is apparent from the stipulated facts
that the disqualification was appropriate because, with the
termination of the lease, the property no longer qualified for
special assessment.
	        The date on which disqualification occurs serves
only a limited purpose: to determine the tax year in which
the disqualification will have an effect. The general pro-
visions regarding the effective date of disqualification are
found in ORS 308A.068(3). That subsection provides:
   	 “Whether farmland qualifies for special assessment
   under this section shall be determined as of January 1
   of the assessment year. However, if land so qualified
   becomes disqualified prior to July 1 of the same assessment
   year, the land shall be valued under ORS 308.232, at its
   real market value as defined by law without regard to this
   section, and shall be assessed at its assessed value under
   ORS 308.146 or as otherwise provided by law. If the land
   becomes disqualified on or after July 1, the land shall con-
   tinue to qualify for special assessment as provided in this
   section for the current tax year.”
	        That statute functionally prescribes that the special
assessment will apply only to whole tax years. As discussed
above, the actual date of disqualification matters only as
to whether it is before or after July 1; that will determine
the year in which the special assessment ends and the addi-
tional tax, if any, is imposed. If the disqualification occurs
before July 1, then the property does not receive a special
assessment for that year at all; it is valued as if there had
450	                 Boardman Acquisition LLC v. Dept. of Rev.

been no special assessment. If the disqualification occurs
on or after July 1, by contrast, then the property receives
the special assessment “for the current tax year.” Thus, the
special assessment found on the assessment and tax roll on
July 1 will continue until the following June 30.6
	        A hypothetical with dates may be useful. Suppose
that a piece of property was qualified for special assessment
during 2011 and effective as of January 1, 2012. The prop-
erty thus would ordinarily be specially assessed for tax year
2012-13. If the property became disqualified before July 1,
2012—that is, before tax year 2012-13 began—then the
property would not be specially assessed for tax year
2012-13. However, if the property became disqualified on
or after July 1, 2012—that is, after tax year 2012-13 had
begun—then the property would receive the special assess-
ment “for the current tax year.” The property would remain
specially assessed for the 2012-13 tax year. The disqualifi-
cation would have effect beginning the following tax year,
2013-14, which starts July 1, 2013.
	         ORS 308A.068(3) also indicates when the disqual-
ification will become effective on the assessment and tax
roll. When property is disqualified from special assessment
before July 1, the statute indicates that there is no special
assessment for the tax year beginning July 1. By implica-
tion, then, the special assessment must be removed from
the tax roll effective July 1. When property is disqualified
from special assessment on or after July 1, then the special
assessment will continue through the end of the tax year
(the following June 30). By implication, then, the disqualifi-
cation would be effective on the assessment roll for the next
tax year, and the assessment date for that assessment roll
would be the following January 1.
	6
       That understanding of the statute also accords the department’s adminis-
trative rule, although the rule does not control the statute’s meaning. OAR 150-
308-1040 provides:
   	   “(2)  Qualification and Disqualification Dates:
   	  “(a)  To be entitled to farm use assessment, land must be qualified as of
   January 1 each year. * * *
   	 “(b) All farm use disqualification takes effect July 1 following the
   disqualification.”
Cite as 361 Or 440 (2017)	451

    3.  Analysis of Text and Context
	         In the context of ORS 308A.709, there would appear
to be three possible dates on which one could say that the
disqualification has been “taken into account” on the assess-
ment and tax roll: the date the assessor learns of the dis-
qualification, the date the assessor enters the disqualifica-
tion on the roll, or the date that the disqualification becomes
effective on the roll. The port argues for the date the asses-
sor learns of the disqualification. The department maintains
that it is the date the disqualification becomes effective.
	        Neither party here argues for the date being the
date of entry on the roll. The entry on the roll appears to
be an entirely ministerial task that need not occur at any
particular time. Here, for example, the assessor’s staff indi-
cated that the entry would not be made “until later in the
fall.” No one asserts that the assessor lacked authority to
make that entry on some future date after the assessor had
received notice of the disqualification.
	        The port asserts that the relevant date is the date
the assessor learns of the disqualification. It maintains that
the assessment date, January 1 at 1:00 a.m., is simply an
arbitrary point in time that does not limit in any way when
the assessor collects the information needed for the assess-
ment and tax roll. Because the assessor collects information
throughout the year, the port maintains, we should treat the
assessor’s knowledge of the disqualification as the equiva-
lent of the disqualification being “taken into account on the
assessment and tax roll.”
	        We are not persuaded. The statutory text explic-
itly goes beyond mere notice to the assessor. By referring
to when the disqualification is “taken into account,” the
statute appears to require the assessment and tax roll, at
a minimum, to reflect the disqualification in some way. The
port’s interpretation, by contrast, does not require the dis-
qualification to be connected to the roll at all. The facts here
are illustrative: The assessor’s staff told the port that the
disqualification would not be entered on the assessment and
tax roll until “later this fall”—an entry that, regardless of
when it was actually made, would only become effective on
the assessment roll as of January 1, 2013, and would only
452	             Boardman Acquisition LLC v. Dept. of Rev.

affect the property tax for tax year 2013-14, beginning the
following July. We cannot fairly say that a disqualification
has been “taken into account on the assessment and tax
roll” when the assessor has taken no steps to cause the roll
to reflect the disqualification.
	        The port asserts that the prior version of the statute
would have eliminated the additional tax based on notice
to the assessor, and that the legislature, when it adopted
the present version of ORS 308A.709(5), did not intend to
change that prior law. In our view, however, the prior ver-
sion of the statute confirms our conclusion from the text. As
we will explain, the change to the prior statute indicates
the legislature’s intent to move away from using the date of
notice to the assessor.
	       The port correctly notes that the wording of ORS
308A.709 derived in part from the wording of former ORS
308.396(2) and (3). The text of former ORS 308.396 (1997)
provided:
   	 “(2)  No additional tax shall be collected * * * upon land
   described in ORS 270.100 to 270.190, upon land acquired
   under ORS 390.121 or upon land acquired for wildlife man-
   agement purposes under ORS 496.146 that has received
   special assessment as farmland under ORS 308.370, spe-
   cial assessment under ORS 307.110 or special assessment
   as forestland or small tract under ORS chapter 321 when
   the lease under which the land was assessed is terminated.
   	 “(3)  Subsection (2) of this section applies to all land
   described therein upon notice to the county assessor by the
   Oregon Department of Administrative Services, the State
   Parks and Recreation Department or the State Department
   of Fish and Wildlife regardless of when the assessment was
   made or the lease terminated.”
(Emphasis added.)
	         The port is thus correct that that prior statute
expressly made the exception to the additional tax depend
on the date of notice to the assessor. The current statute,
however, makes the exception depend on “the date the dis-
qualification is taken into account on the assessment and
tax roll.” By rewriting the condition so completely, the legis-
lature seems to have decided to change the criteria from the
Cite as 361 Or 440 (2017)	453

assessor receiving notice of the disqualification, and instead
focusing on a more direct relationship between the disqual-
ification and the assessment and tax roll. See, e.g., Fifth
Avenue Corp. v. Washington County, 282 Or 591, 597-98, 581
P2d 50 (1978) (“In the construction of amendatory acts, it is
presumed that material changes in language create mate-
rial changes in meaning.”).
	        The legislative history of the current statute, ORS
308A.709, does not enlighten us about the legislature’s sub-
jective intent in changing that wording. The history does
show, however, that—contrary to the port’s argument—the
legislature knew that it was making substantive changes to
the law.7
	         The remaining possible meaning for “the date the
disqualification is taken into account on the assessment and
tax roll” is the date the disqualification becomes effective
on the assessment and tax roll. That understanding gives
effect to the requirement that the disqualification must have
been “taken into account on the assessment and tax roll”:
the roll not only shows the disqualification, but it also gives
legal effect to the disqualification. That understanding also
recognizes that, prior to the effective date on the roll, the
assessor may add or remove a disqualification from the roll
without any apparent legal consequence.
	        As we have explained, the date on which the disqual-
ification becomes effective on the roll does depend on when

	7
      ORS 308A.709 was adopted as part of Senate Bill 248, a comprehensive
attempt to organize the farm use special assessment statutes. See Exhibit 5,
Senate Revenue Committee, SB 248, Feb 9, 1999 (presented by Gary Wright,
Department of Revenue). The working group that drafted the measure had
agreed that there would be “no change in policy,” and the group represented that
it had not made any policy-level changes. Exhibit 8, House Revenue Committee,
SB 248, May 6, 1999 (written testimony of Don Schellenberg, Associate Director
of Governmental Affairs, Oregon Farm Bureau (emphasis added)).
	 The history leaves no doubt, however, that Senate Bill 248 did make “sub-
stantive changes” to the law. See Exhibit 5, Senate Revenue Committee, SB 248,
Feb 9, 1999 (presented by Gary Wright, Department of Revenue) (“The proposed
bill makes the following substantive changes to existing farm special assessment
statutes,” and listing seven); see also Exhibit 5, Senate Revenue Committee, SB
248, Mar 15, 1999 (revenue impact statement) (“This measure reorganizes the
farm use statutes but do[es] not change existing law significantly”; bill’s intent
“was to make the laws more accessible for the users without substantial changes
to the law” (emphases added)).
454	             Boardman Acquisition LLC v. Dept. of Rev.

disqualification occurs. As provided in ORS 308A.068(3), a
disqualification that occurs between January 1 and June 30
becomes effective on the assessment and tax roll as of
July 1. A disqualification that occurs between July 1 and
December 31 will not affect the taxes due until the follow-
ing July 1. In the latter case, however, the disqualification
will become effective on the assessment and tax roll as of
January 1 at 1:00 a.m., the assessment date. See ORS
308.210(1).
	         Once the disqualification becomes effective on the
roll (either on January 1, the effective date of the assessment
roll generally, or July 1, when the assessment roll becomes
effective as the tax roll for the tax year), then the disqualifi-
cation has been “taken into account” on the assessment and
tax roll.
B.  Application to This Case
	        With that, we return to the issue in this case: On
the facts here, what is “the date the disqualification is taken
into account on the assessment and tax roll”?
	        For the port to succeed in this appeal, we would
have to conclude that the disqualification was “taken into
account on the assessment and tax roll” between August 7
(the date it gave notice to the assessor to remove the dis-
qualification) and August 10 (the date that it sold the prop-
erty to Boardman). The only possible interpretation of
ORS 308A.709(5) that would fit that narrow framework is
the date that the port gave notice to the assessor. We have
rejected the port’s argument to that effect. Accordingly, we
affirm the Tax Court’s result.
	         We also conclude that the Tax Court’s reasoning
was sound. We have determined that “the date the disquali-
fication is taken into account on the assessment and tax roll”
means the date the disqualification becomes effective on the
roll. Because the disqualification here occurred after July 1,
the disqualification itself did not affect the assessment
roll for assessment year 2012, or the tax roll for tax year
2012-13. See ORS 308A.068(3). The assessor entered the
data on the assessment roll at some point after August 7,
but the entry did not cause the disqualification to become
Cite as 361 Or 440 (2017)	455

effective. The disqualification became effective on the assess-
ment roll on January 1, 2013. See ORS 308.210(1). On that
date, the land did not meet the requirements for eliminating
the additional tax under ORS 308A.709(5), because by that
date it was owned by Boardman, not the port. Accordingly,
we conclude that the Tax Court correctly granted summary
judgment for the department.
	       The judgment of the Tax Court is affirmed.